United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 03-41351
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARIO CAMACHO-OROZCO,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-03-CR-420-1
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Mario Camacho-Orozco (Camacho) appeals the sentence imposed

following his guilty-plea conviction for being an alien

unlawfully found in the United States following deportation after

having been previously convicted of an aggravated felony, in

violation of 8 U.S.C. § 1326.   For the first time on appeal,

Camacho argues that the sentencing provisions of 8 U.S.C.

§ 1326(b)(1) and (b)(2) are unconstitutional in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).    Camacho acknowledges that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41351
                                -2-

his argument is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224 (1998), but he seeks to preserve the issue for

Supreme Court review.   Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90.

Accordingly, the judgment of the district court is AFFIRMED.